Name: Council Regulation (EC) No 2328/2003 of 22 December 2003 introducing a scheme to compensate for the additional costs incurred in the marketing of certain fishery products from the Azores, Madeira, the Canary Islands and the French departments of Guiana and RÃ ©union, as a result of those regions' remoteness
 Type: Regulation
 Subject Matter: fisheries;  regions and regional policy;  economic policy
 Date Published: nan

 Avis juridique important|32003R2328Council Regulation (EC) No 2328/2003 of 22 December 2003 introducing a scheme to compensate for the additional costs incurred in the marketing of certain fishery products from the Azores, Madeira, the Canary Islands and the French departments of Guiana and RÃ ©union, as a result of those regions' remoteness Official Journal L 345 , 31/12/2003 P. 0034 - 0042Council Regulation (EC) No 2328/2003of 22 December 2003introducing a scheme to compensate for the additional costs incurred in the marketing of certain fishery products from the Azores, Madeira, the Canary Islands and the French departments of Guiana and RÃ ©union, as a result of those regions' remotenessTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 and Article 299(2) thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Having regard to the opinion of the European Economic and Social Committee(2),Whereas:(1) The fisheries sector in the outermost regions of the Community faces difficulties, which are aggravated in particular by the cost of transporting fishery products to the markets as a result of their remoteness and isolation.(2) As part of the Community's policy to assist its outermost regions, by Decisions 89/687/EEC(3), 91/314/EEC(4) and 91/315/EEC(5) the Council has set up programmes of options specific to the remote and insular nature of the French overseas departments (Poseidom), the Canary Islands (Poseican) and Madeira and the Azores (Poseima) respectively, which outline the measures to be applied taking account of the special characteristics of and constraints on those regions.(3) Article 299(2) of the Treaty recognises the particular handicaps affecting the economic and social situation of the outermost regions, made worse by their remoteness and insularity. The same also applies to the fishing industry.(4) The regions concerned are facing specific development problems, and in particular additional costs incurred in the marketing of certain products as a result of their remoteness.(5) With a view to maintaining the competitiveness of certain fishery products compared with that of similar products from other Community regions, the Community introduced measures in 1992 and 1993 to compensate for such additional costs in the fisheries sector. Those measures were then followed in 1994 and in the period 1995 to 1997 by the adoption of Regulations (EC) No 1503/94(6) and (EC) No 2337/95(7) and in the period 1998 to 2002 by the adoption of Regulations (EC) No 1587/98(8) and (EC) No 579/2002(9). From 2003 provision needs to be made for continuation of the scheme for offsetting the additional costs for certain fishery products as regards processing and marketing and, accordingly, measures should be adopted so that these measures may continue.(6) The non-industrial and inshore fishing industry is of social and economic importance in the outermost regions of the European Union.(7) For the sake of sound management of stocks fishing efforts must be rationalised, in particular in the light of the research of a high technical standard conducted in this area by various scientific institutions in the outermost regions.(8) The Community rules on the conservation and management of stocks must be observed in those regions, and in particular, in the case of the French department of Guiana, the rule prohibiting fishing for shrimp at a depth of less than 30 metres.(9) In order to promote the economic development of the outermost regions concerned, the Member States should be able to adjust the quantities and the Commission to adjust the amounts and quantities set for the various species from the same outermost region or between outermost regions of the same Member State, to take account of changes in marketing conditions and species' characteristics.(10) Where adjustment between species or within regions belonging to the same Member State has not led to full utilisation of the amounts available, the Commission should be able to adjust the amounts and quantities set for the various species between outermost regions of different Member States. In that event, adjustment should be without prejudice to the scale for allocating amounts available under this Regulation in subsequent years.(11) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(10),HAS ADOPTED THIS REGULATION:Article 1PurposeThis Regulation introduces a scheme to compensate for the additional costs incurred in the marketing of certain fishery products listed in Annexes I to V from the Azores, Madeira, the Canary Islands and the French departments of Guiana and RÃ ©union (hereinafter referred to as "the compensation") as a result of those regions' remoteness.Article 2RecipientsThe recipients of the compensation shall be the producers, the owners or operators of vessels registered in the ports of the regions referred to in Article 1 and operating therein or associations of such operators, and the operators in the processing and marketing sector or associations of such operators, who incur the additional costs in marketing the products concerned as a result of the remoteness of those regions.Article 3AzoresIn the case of the Azores, the compensation shall be payable for the fishery products listed in Annex I. The amounts of the compensation and the quantities for the region shall be as follows:(a) EUR 177 per tonne of tuna for up to 10000 tonnes a year delivered to the local canning industry;(b) EUR 455 per tonne of species for marketing fresh for up to 2000 tonnes a year;(c) EUR 148 per tonne of small pelagics and deep-sea species delivered to local industry or local producer associations or organisations for freezing or processing for up to 1554 tonnes a year.Article 4MadeiraIn the case of Madeira, the compensation shall be payable for the fishery products listed in Annex II. The amounts of the compensation and the quantities for the region shall be as follows:(a) EUR 230 per tonne of tuna for up to 4000 tonnes a year delivered to the local canning industry;(b) EUR 250 per tonne of black scabbardfish for up to 1600 tonnes a year;(c) EUR 1080 per tonne of aquaculture products for up to 50 tonnes a year.Article 5Canary IslandsIn the case of the Canary Islands, the compensation shall be payable for the fishery products listed in Annex III. The amounts of the compensation and the quantities for the region shall be as follows:(a) EUR 950 per tonne of tuna marketed by air for up to 1619 tonnes a year;(b) EUR 500 per tonne of tuna marketed by sea in the raw state for up to 453 tonnes a year;(c) EUR 250 per tonne of skipjack marketed by sea for up to 453 tonnes a year;(d) EUR 220 per tonne of skipjack marketed by sea in the raw state for up to 712 tonnes a year;(e) EUR 240 per tonne of sardines and mackerel for freezing for up to 347 tonnes a year;(f) EUR 268 per tonne of cephalopods and demersal species for up to 8292 tonnes a year;(g) EUR 1300 per tonne of aquaculture products for up to 1157 tonnes a year.Article 6GuianaIn the case of Guiana, the compensation shall be payable for the fishery products listed in Annex IV. The amounts of the compensation and the quantities for the region shall be as follows:(a) EUR 1100 per tonne of industrial shrimp fished for up to 3300 tonnes a year;(b) EUR 1100 per tonne of non-industrial white fish marketed fresh for up to 100 tonnes per year;(c) EUR 527 per tonne of non-industrial white fish marketed frozen for up to 500 tonnes per year.Article 7RÃ ©unionIn the case of RÃ ©union, the compensation shall be payable for the fishery products listed in Annex V. The amounts of the compensation and the quantities for the region shall be EUR 1400 per tonne of tuna, swordfish, marlin, sailfish, dolphinfish and shark, for up to 618 tonnes per year.Article 8Adjustment of amounts and quantities1. The Member States may adjust the quantities set for the various species in the framework of Articles 3 to 7 without increasing the overall annual funding provided for each Member State and without increasing the amounts provided for as compensation per tonne of species provided that the Commission raises no objections within a period of four weeks as from the notification of a request for adjustment duly justified by a Member State.2. The Commission may, following the information received from the Member States concerned, adjust the amounts and the quantities set for the various species, in the light of their characteristics and their production and marketing conditions, within the overall financial provisions set out in Articles 3 to 7.Such adjustment may be carried out within a region, between regions belonging to one Member State or between different Member States.3. Should adjustment be carried out between different Member States, it shall be without prejudice to the scale for allocating amounts available and shall be carried out within the limits of the overall annual funding for the scheme as laid down by the budget authority.4. The adjustment referred to in paragraphs 1, 2 and 3 shall take account of all the relevant factors, in particular the biological characteristics of the species, changes in additional costs and qualitative and quantitative aspects of production and marketing.Article 9Detailed rules of applicationDetailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 10(2).Article 10Committee1. The Commission shall be assisted by the Management Committee for Fishery Products (hereinafter referred to as "the Committee").2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its internal Rules of Procedure.Article 11FinancingThe measures provided for in this Regulation shall constitute intervention intended to stabilise the agricultural markets within the meaning of Article 2 of Regulation (EC) No 1258/1999(11). They shall be financed by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF).Article 12ReportingBy 1 June 2006 at the latest the Commission shall report to the European Parliament, the Council and the European Economic and Social Committee on the implementation of the measures provided for in this Regulation, accompanied, if necessary, by proposals for appropriate adjustments needed to achieve the objectives laid down in this Regulation.Article 13Transitional measuresRequests to the Commission for adjustments pursuant to Article 2(6) of Regulation (EC) No 1587/98 on which no decision has been taken before the date of entry into force of this Regulation shall be subject to the procedure laid down in Article 8.Article 14Entry into forceThis Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.It shall apply from 1 January 2003 until 31 December 2006.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 December 2003.For the CouncilThe PresidentA. Matteoli(1) Opinion of 4 December 2003 (not yet published in the Official Journal).(2) Opinion of 29 October 2003 (not yet published in the Official Journal).(3) OJ L 399, 30.12.1989, p. 39.(4) OJ L 171, 29.6.1991, p. 1.(5) OJ L 171, 29.6.1991, p. 10.(6) OJ L 162, 30.6.1994, p. 8.(7) OJ L 236, 5.10.1995, p. 2.(8) OJ L 208, 24.7.1998, p. 1.(9) OJ L 89, 5.4.2002, p. 1.(10) OJ L 184, 17.7.1999, p. 23.(11) OJ L 160, 26.6.1999, p. 103.ANNEX IAZORES(a) TunaKatsuwonus pelamisThunnus alalungaThunnus albacaresThunnus obesusThunnus thynnus(b) Species for marketing freshPhycis phycisBeryx splendensPomatomus saltatorSphyraena viridensisPagellus acameHelicolenus dactylopterus dactylopterusCetrolabrus truttaLabrus bergyltaGaleorhinus galeusPontinus kuhliiPolyprion americanusCoryphaena hippurusPseudocaranx dentexEpigonus telescopusXiphias gladiusSerranus cabrillaSerranus atricaudaPagellus bogaraveoBeryx decadactylusPhycis blennoidesSeriola spp.Loligo forbesiMora moroEpinephelus guazaPagrus pagrusPromethichthys prometeusLepidopus caudatusAphanopus carboZeus faber, Zenopsis conchiferBalistes carolinensisMolva macrophthalmaRaja clavataScorpaena scrofaConger congerMullus surmelutusDiplodus sargusSarda sardaSparisoma cretense(c) Small pelagics and deep-sea speciesScomber japonicusTrachurus picturatusSardina pilchardusChaecon affinisAphanopus carboANNEX IIMADEIRA(a) TunaThunnus alalungaThunnus albacaresThunnus ThynnusThunnus obesusKatsuwonus pelamis(b) Black scabbardfishAphanopus carbo(c) Aquaculture productsSparus aurataPagrus PagrusPagellus BogaraveoANNEX IIICANARY ISLANDS(a) TunaThunnus alalungaThunnus albacaresThunnus thynnus thynnusThunnus obesus(b) SkipjackKatsuwonus pelamis(c) PilchardSardina pilchardus(d) MackerelScomber spp.(e) Cephalopods and demersal speciesDentex dentexDentex gibbosusDentex macrophatalmusDiplodus sargusDiplodus cervinusLithognathus mormyrusPagellus acarnePagellus bogaraveoPagellus erythrinusSparus aurataSparus caeruleostictusSparus aurigaSparus pagrusSpondyliosoma cantharusMerluccius merlucciusMerluccius senegalensisMerluccius polliPhycis phycisLepidorhombus bosciiLophius piscatoriusDicologlossa cuneataSolea vulgarisSolea senegalensisSeppia OfficinalisSepia berthelotiSepia orbignyanaLoligo vulgarisLoligo forbesiOctopus vulgarisTodarodes sagittatusCynoglossus, sppAllotheutis, spp.(f) Aquaculture productsSparus aurataSparus pagrusDicentrarchus labraxSeriola spp.Solea senegalensisANNEX IVGUIANA(a) ShrimpPenaeus subtilisPenaeus brasiliensisPlesiopenaeus edwardsianusSolenocra acuminata(b) Non-industrial white fish to be marketed fresh or frozenCynoscion acoupaCynoscion virescensCynoscion steindachneriMacrodon ancylodonPlagioscion arenatusTarpon atlanticusMegalopos atlanticusArius parkeriArius proopsSphyrnidaeCarcharhinidaeTrachynotus cayennensisOligoplites saliensScomberomorus maculatusANNEX VRÃ UNION(a) SwordfishXiphias gladius(b) TunaThunnus albacaresThunnus alalungaThunnus obesusThunnus maccoyiiEuthynus spp.Katsuwonus spp.(c) Marlin/MakaireMakaira mazaraMakaira indicaTetrapterus audax(d) SharkCarcharinus longimanusIsurus oxyrinchus(e) SailfishIsiophorus(f) DolphinfishCoryphaena hippurus